DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed 17 May 2019 is acknowledged.  Claims 1-21 and 23-27 have been cancelled.  Claim 22 has been amended.  Claims 28-34 have been added.  Claims 22 and 28-34 are pending and are under consideration.

Information Disclosure Statement
The information disclosure statements filed 17 May 2019, 25 June 2019 and 09 December 2020 have been considered.  Initialed copies of the IDSs accompany this Office Action.  


Divisional Status
The instant application claims priority to USSN 15353919, which issued as US10323090 (PTO-892) on 18 June 2019.  A restriction requirement in application 15353919 defined Group IV as “drawn to a method of preventing LAG3 from binding MHC class II”.  That group was not examined in the parent application.  The instant claims are consonant with the restriction requirement and the instant application was filed on 17 May 2019, before the issuance of the 15353919 application as US10323090.  Accordingly, the application is a proper divisional filing.   


 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 34 recites the limitation "the PD1 binder" in line 1  and “that binds PD1” in line 2. There is insufficient antecedent basis for these limitations in the claim because claim 33, from which claim 34 depends, recite a LAG3 binder that binds LAG3.  It is suggested applicant amend the claim to delete PD1 and insert LAG3 at each occurrence.
Appropriate correction is required.  


The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 28-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting LAG3 from binding MHC class II, does not reasonably provide enablement for a method of “preventing” LAG3 from binding MHC class II as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Applicant discloses a immunoglobulin single variable domain (ISVD) that binds LAG3 and related bispecific and multispecific constructs comprising the anti-LAG3 ISVD.  In Example 6, the specification reports that anti-LAG3 ISVD fully block the interaction of LAG-3 with MHC Class II in an in vitro ligand competition assay.  The results are shown in Figure 10.  
Based on these results, the specification provides evidence that an anti-LAG3 ISVD comprising the recited CDRs could inhibit binding of LAG3 to MHC class II.  However, guidance is lacking to suggest that the anti-LAG3 ISVD could “prevent” binding of LAG3 to MHC class II as broadly claimed because “preventing” is an absolute term that requires no residual binding to MHC class II under any circumstance in which the ISVD contacts LAG3.  The limited guidance of an in vitro assay does not address the degree of inhibition that may occur, or not, in vivo.  In addition, even in the in vitro assay the level of inhibition is dependent upon concentration.  
In view of the above, one of skill in the art would be required to perform undue experimentation to determine in which methods of use an anti-LAG3 ISVD comprising the CDRs or full sequences as claimed would be able to mediate complete blockade of LAG3 binding to MHC class II.  Accordingly, the claims are not commensurate in scope with the enablement provided in the specification.

Allowable Subject Matter 
No claim is allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643